RESOLUCION
Julio 24, 1944.
Por cuanto en este caso el juez que dictó la sentencia apelada radicó el 20 de julio de 1944 una moción solicitando se elimine de nuestra opinión un párrafo que en su moción se transcribe, el cual el juez estima ofensivo a su persona;
Por cuanto del contexto de la propia opinión se infiere que las manifestaciones vertidas en dicho párrafo no van dirigidas al juez sentenciador personalmente, sino que su objeto es establecer normas que deban seguir los jueces de distrito en la apreciación de la prueba en lo sucesivo;
Por cuanto en ningún momento estuvo en la mente de este Tribunal la idea de que dicho párrafo constituía una crítica directa a las actuaciones del juez sentenciador en el caso apelado, quien siem-pre ha merecido el respeto J estimación de los miembros de este Tribunal.
Por tanto, no ha lugar a la eliminación solicitada.